Citation Nr: 0912694	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-25 031	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 
2005, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than January 27, 
2005, for the grant of service connection for tinnitus.

REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from August 1956 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 Rating Decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1956 to August 1959.

2.  On March 30, 2009, the Board was notified by the VA 
Regional Office in Philadelphia, Pennsylvania, that the 
appellant died in May 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal for entitlement to an effective date earlier than 
January 27, 2005, for the grant of service connection for 
bilateral hearing loss, is dismissed.

The appeal for entitlement to an effective date earlier than 
January 27, 2005, for the grant of service connection for 
tinnitus, is dismissed.



		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


